Citation Nr: 1310385	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD); and higher than 60 percent, since October 5, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel






INTRODUCTION

The Veteran served on active duty from June 1992 to June 1999, with subsequent service in the New York Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for GERD and assigned an initial 10 percent rating, retroactively effective from December 18, 2007.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran testified at a hearing at the RO in March 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In May 2011, the Board denied the Veteran's claim for an initial rating higher than 10 percent for GERD.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (CAVC).  A CAVC Order granted a January 2012 Joint Motion for Partial Remand (JMR).  The JMR vacated the Board's May 2011 denial of the GERD claim and remanded it to the Board for further development and readjudication.  Accordingly, in August 2012, the Board remanded the GERD claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  

On remand, in a February 2013 rating decision, the AMC increased the rating for the Veteran's GERD from 10 to 60 percent, retroactively effective from October 5, 2012, the date of a VA compensation examination.  He has since continued to appeal, requesting a higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The appeal is again before the Board.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior August 2012 remand and to provide an adequate VA examination of the Veteran's service-connected disability.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(d) (West 2002).

To recount the procedural history of this case, a January 2012 CAVC Order granted a JMR, which vacated the Board's prior May 2011 denial of a higher initial rating beyond 10 percent for GERD, and remanded the claim to the Board.  Specifically, the JMR found that the Board's May 2011 decision was inadequate, because it only considered the claim under 38 C.F.R. § 4.114, DC 7346, for hiatal hernia.  Importantly, the JMR vacated this decision because the Board failed to also consider a higher initial rating under 38 C.F.R. § 4.114, DC 7305 (2011), for duodenal ulcer.  

The JMR noted that a review of DCs 7305 (duodenal ulcer) and 7346 (hiatal hernia) reveals an overlap of symptomatology, to include pain, vomiting, weight loss, hematemesis or melena with anemia.  

In that regard, his GERD has been assigned staged 10 and 60 percent disability ratings under 38 C.F.R. § 4.114, DC 7399-7346 (2012), in turn, analogously rated under DC 7346, for a hiatal hernia.  38 C.F.R. § 4.27 (2012).  Under DC 7346 for hiatal hernia, a higher 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Under DC 7305 for duodenal ulcer, a higher 20 percent rating is warranted for a moderate disability involving recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or, with continuous moderate manifestations.  A higher 40 percent rating is warranted for a moderately severe disability caused by a duodenal ulcer, manifested by impairment of health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114.  "The parties" to the JMR agreed that the record indicates his GERD potentially manifests in "continuous moderate manifestation," as sufficient to warrant a higher 20 percent rating under DC 7305.  

The Board then remanded the increased rating claim to the RO/AMC in August 2012, in an effort to comply with the instructions in the January 2012 CAVC Order/JMR.  That is, the Board remanded the claim for the RO/AMC to arrange for a VA examination to assess the severity of his service-connected gastrointestinal disability, especially to provide medical findings on any manifestations and symptoms applicable to DC 7305.  

On remand, on October 5, 2012, the RO/AMC arranged for the Veteran to undergo a VA compensation examination to assess the severity of his gastrointestinal disability.  However, the examination was limited to assessment of esophageal conditions, such as GERD.  Indeed, the examiner accordingly diagnosed GERD, and noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, transient nausea, recurrent vomiting, mild hematemesis and recurrent melena.  In a February 2013 rating decision, the AMC increased the rating for the Veteran's GERD from 10 to 60 percent, under the schedular criteria for hiatal hernia (DC 7346) but only retroactively effective from October 5, 2012, the date of the VA compensation examination.  This rating was thus increased to the maximum schedular rating of 60 percent for hiatal hernia (DC 7346) for the period since the October 5, 2012 VA examination.  

Nonetheless, the initial disability rating for the Veteran's GERD remained at 10 percent for the period from December 18, 2007, the date service-connection was established, until October 4, 2012.  Unfortunately, the October 2012 examination did not address whether the Veteran also had a diagnosable duodenal ulcer to account for such symptoms.  Moreover, the examiner also did not address whether the cited gastrointestinal symptoms dated back to the establishment of service-connection for the GERD disability (i.e., from December 18, 2007) until the date of the October 2012 examination.  

Based on the current record, there are insufficient medical findings for the Board to determine whether the Veteran's initial rating of 10 percent should be increased, under either the diagnostic criteria for duodenal ulcer or hiatal hernia, for the period from December 2007 to October 2012.  The matter was not properly addressed after the August 2012 remand.

The Board finds the October 2012 VA examination report was clearly inadequate for resolving this claim and did not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); and Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Here, the necessary diagnostic studies for finding a duodenal ulcer were not performed by the October 2012 VA examiner, particularly for the earlier staged period of the appeal.  Indeed, the examiner stated, "Diagnostic testing is not clinically indicated at this time."  The examiner concluded that the Veteran's noted gastrointestinal symptoms were all due to GERD, but the report did not indicate whether there was consideration of duodenal ulcer, as specifically requested by the August 2012 Board remand.  This amounts to a Stegall violation.  See Stegall, 11 Vet. App. at 268.

Thus, the Board finds that another medical examination is necessary to assess the severity of his GERD, especially to provide medical findings on any diagnoses of duodenal ulcer, as well as manifestations and symptoms applicable to DC 7305.  The examiner must also opine on the type of gastrointestinal disability that the Veteran had during the initial period of the appeal, from December 2007 to October 2012, considering the applicable diagnostic criteria for both duodenal ulcer and hiatal hernia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's GERD disability.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114 (digestive system) (2012), for both:  
(a) DC 7305 (duodenal ulcer) and 
(b) DC 7346 (hiatal hernia).  

The examiner should identify the nature of the Veteran's gastrointestinal disability.  It is particularly important that the examiner provide an opinion as to the diagnosis, frequency and severity of symptoms for any gastrointestinal disability(ies) that existed during the period from December 2007 to October 2012.  Such symptoms include (but, are not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  Specifically comment on whether the Veteran could be diagnosed with a duodenal ulcer, for any portion of the period from December 2007 to October 2012 or from October 2012 to the present.  

All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file. 

2.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not completed, appropriate corrective action should be undertaken.

3.  Then readjudicate the claim as discussed above with consideration of all evidence on file.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

